Citation Nr: 0307991	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  01-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of an injury to the thoracic 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from December 
1988 to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) that, inter alia, granted the veteran's 
claim of entitlement to service connection for service 
connection for residuals of an injury to the thoracic spine 
and assigned an 10 percent disability evaluation for that 
disorder.  The veteran has perfected an appeal as the 
evaluation assigned.  

When the veteran filed his original claim of service 
connection, received in December 1999, he also asserted a 
claim of entitlement to service connection for an unspecified 
right leg disability.  This issue has not heretofore been 
addressed, and is referred to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA and determine whether any additional notification or 
development action is required under the VCAA.  There has 
been no compliance in this case with the VCAA, 
notwithstanding an unsigned March 2003 Certification and 
Section 5103(a) Waiver, apparently from a veterans' service 
officer.  Accordingly, the case must be remanded for that 
purpose.

Secondly, in conjunction with the filing of his substantive 
appeal in August 2001, the veteran asserted a claim of 
entitlement to service connection for a lumbar spine 
disability.  Essentially, it is the veteran's contention that 
what has heretofore been evaluated solely as a thoracic spine 
disability is in actuality a combination of disability within 
his thoracic spine and lumbar spine together, and that he 
should be evaluated accordingly.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that, if a 
recently-raised issue is "inextricably intertwined" with 
the issue or issues certified for appeal, they must be 
considered simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Since by virtue of the veteran's allegations, 
the issues of entitlement to service connection for a lumbar 
spine disorder and entitlement to an increased initial 
evaluation for a thoracic spine disorder have the potential 
for common etiology and/or interdependency, they must be 
considered as inextricably intertwined and considered 
simultaneously.  Id.  

This case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  At the very least, the 
veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claims for an increased initial evaluation 
and service connection.

2.  The RO should specifically ask the 
veteran to provide the names and 
addresses, and appropriate releases of any 
medical care providers who have treated 
him for the disability at issue since 
service.  The RO should then request all 
VA medical records identified by the 
veteran, and all private treatment records 
for which the veteran provides releases 
and associate them with the claims file.

3.  The RO should consider whether the 
veteran should be provided with additional 
medical examination.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If a complete grant 
of the claim of entitlement to an 
increased initial evaluation for a 
thoracic spine disorder remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  If the 
claim of entitlement to service connection 
for a lumbar spine disability is not 
granted, and the veteran provides a timely 
notice of disagreement with that decision, 
the RO should issue a statement of the 
case, and then if the veteran submits a 
timely substantive appeal, that matter 
should also be returned in accordance with 
the applicable procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


